Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 23-25 is/are objected to because of the following informalities:  

In regards to claim 23, the claim recites in lines 1-2 “wherein the strap removably attached to a harness portion of the ratchet-based helmet retention system”. The limitation is grammatically incorrect because a verb is missing in the sentence. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the strap is removably attached to a harness portion of the ratchet-based helmet retention system”.

In regards to claim 24, the claim recites in lines 1-2 “wherein the strap removably attached to the harness portion of the ratchet-based helmet retention system with hook and loop fasteners”. The limitation is grammatically incorrect because a verb is missing in the sentence. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 25, the claim recites in lines 1-2 “wherein the strap removably attached to the harness portion of the ratchet-based helmet retention system with snaps”. The limitation is grammatically incorrect because a verb is missing in the sentence. For this reason, the claim is objected. Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 24, the claim recites in lines 1-2 “to the harness portion of the ratchet-based helmet retention system”. The word “the” in front of the limitation(s) “harness portion of the ratchet-based helmet retention system” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The aforementioned limitation is defined in claim 23. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “The informatics system of claim [[1]] 23, wherein the strap is removably attached to the harness portion of the ratchet-based helmet retention system with hook and loop fasteners”.

 In regards to claim 25, lines 1-2 of the claim has the same issues described in the rejection of claim 24 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “The informatics system of claim [[1]] 23, wherein the strap is removably attached to the harness portion of the ratchet-based helmet retention system with snaps”

	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterer et al. (US-9,949,522) in view of Klotz et al. (US-9,642,412) and Lee et al. (KR-2011/0077295A).

In regards to claim 1, Ketterer teaches a helmet having a ratchet-based helmet retention system that includes a ratchet adjustment mechanism [fig. 3 elements 16 (helmet), 12 (ratchet based helmet retention system) and 92 (ratchet adjustment mechanism), col. 5 L. 5-10, col. 8 L. 19-23]. 
Ketterer teaches that the helmet comprises a headband/strap that can be removably attached to parts of the ratchet-based helmet retention system [fig. 1 element 36 (headband/strap) detachable from elements 22 of the ratchet based helmet retention system, col. 2 L. 19-23, col. 5 L. 5-10, L. 22-29 and L. 51-52]. However, Ketterer does not teach that the headband/strap can also be removed from the ratchet adjustment mechanism.
On the other hand, Klotz teaches that the headband/strap can also be removably attached to the ratchet adjustment mechanism [fig. 2 element 202 (headband), col. 2 L. 35-37, col. 9 L. 42-52].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Klotz’s teachings of removably attaching the headband to the ratchet adjustment mechanism in the helmet taught by Ketterer because it will permit a user to replace the ratchet adjustment mechanism without the need to replace the headband.
The combination of Ketterer and Klotz teaches that the headband/strap can be removably attached to the ratchet adjustment mechanism [see Klotz fig. 2 element 202 (headband), col. 2 L. 35-37, col. 9 L. 42-52] and other parts of the ratchet based helmet retention system [see Ketterer col. 2 L. 19-23, col. 5 L. 5-10, L. 22-29 and L. 51-52]. This teaching means that the headband/strap is removably attached to the ratchet-based helmet retention system.
The combination of Ketterer and Klotz does not teach that the headband/strap can comprise an informatics system.
On the other hand, Lee teaches that the headband/strap of a helmet can comprise an informatics system comprising a sensor package configured for monitoring of a wearer's vital statistics, wherein the sensor package positioned on a strap [fig. 2 elements 131 and 132 (sensor package), pg. 2 L. 17-18, pg. 4 L. 18-20]. Furthermore, Lee teaches that the informatics system comprises a telemetry transmitter communicably coupled to the sensor package and configured for transmitting information from the sensor package to a remote monitoring location [pg. 1 L. 24-25, pg. 2 L. 37-39, pg. 3 L. 8-10, pg. 5 L. 14-20 and L. 49-50, pg. 6 L. 1-2].  
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Lee’s teachings of including an informatics system in the headband taught by the combination because it will permit the helmet to monitor the state of the user wearing the helmet, and to monitor the user from a remote location.

In regards to claim 22, the combination of Ketterer, Klotz and Lee, as applied in claim 1 above, further teaches that the strap is a sizeable strap and the sensor package is mounted on the sizeable strap [see Ketterer fig. 9A, col. 8 L. 19-29, see Lee fig. 2].  

In regards to claim 23, the combination of Ketterer, Klotz and Lee, as applied in claim 1 above, further teaches that the strap removably is attached to a harness portion of the ratchet-based helmet retention system [see Ketterer fig. 3 element 22 (harness) and 36 (strap), col. 5 L. 5-10 and L. 22-29].  

In regards to claims 24 and 25, the combination of Ketterer, Klotz and Lee, as applied in claim 23 above, further teaches that the strap is removably attached to the harness portion of the ratchet-based helmet retention system with fasteners [see Ketterer fig. 3 elements 28 and 32, col. 5 L. 22-29]. 
The combination does not teach that the fasteners are hook and loop fasteners or snaps. However, the examiner takes official notice that hook and loop fasteners and snaps are well known fasteners. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have replaced the fasteners taught by the combination with loop and hook fasteners or snaps because those fasteners will permit to securely attach the strap to the harness while still permitting detachment of the strap from the harness.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterer et al. (US-9,949,522) in view of Klotz et al. (US-9,642,412) and Lee et al. (KR-2011/0077295A) as applied to claim(s) 1 above, and further in view of Vartiovaara (US-2017/0331614).

In regards to claim 2, the combination of Ketterer, Klotz and Lee, as applied in claim 1 above, further teaches that the sensor package comprises one or more sensor pads configured to contact a wearer's body at one or more points on the wearer's body [see Lee fig. 2 elements 131 and 132, pg. 4 L. 22-24 and L. 29-31]. Also, the combination teaches that the one or more sensor pads are coupled to input electrical signals to a processor of the informatics system configured to sample the electrical signals input from the one or more sensor pads and to transmit a record of the sampled electrical signals input from the one or more sensor pads to the remote monitoring location via the telemetry transmitter [see Lee pg. 5 L. 14-20].
The combination does not teach that the electrical signals input from the one or more sensor pads are sampled periodically.
On the other hand, Vartiovaara teaches that a processor of a physiological sensor device is configured to sample electrical signals input from one or more sensor pads at a sample rate (periodically) and to transmit a record of the sampled electrical signals input from the one or more sensor pads to a remote monitoring location via a telemetry transmitter [par. 0023 L. 1-4, par. 0025 L. 1-2 and L. 19-30, par. 0027 L. 1-4].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Vartiovaara’s teachings of sampling the inputs of the sensors periodically in the system taught by the combination because it will permit the processor to always have up to date data from the sensors.

In regards to claim 3, the combination of Ketterer, Klotz, Lee and Vartiovaara, as applied in claim 2 above, further teaches that said processor is further configured to store a record of the sampled electrical signals input form the one or more sensor pads in a writable memory of the informatics system [see Vartiovaara par. 0025 L. 34-35].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Vartiovaara’s teachings of storing a record of the sampled electrical signal inputs in memory in the system taught by the combination because it will permit the system to store the data until the data is transmitted to the remote location.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterer et al. (US-9,949,522) in view of Klotz et al. (US-9,642,412), Lee et al. (KR-2011/0077295A) and Vartiovaara (US-2017/0331614) as applied to claim(s) 1 above, and further in view of Olivares (US-9,775,396).

In regards to claim 4, the combination of Ketterer, Klotz, Lee and Vartiovaara, as applied in claim 2 above, further teaches that the informatics system comprises electronic components [see Lee fig. 2]. It is inherent that the system comprises a power supply because the electronic components require power to function. However, the combination does not teach that the power supply is included within the ratchet based helmet retention system 
On the other hand, Olivares teaches that the power supply that provides power to electronic components of a helmet can be included in the helmet’s retention system [see Olivares fig. 38, fig. 45 element 1562].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Olivares’ teachings of including a power supply in the retention system in the system taught by the combination because it will permit the informatics system to function without external connections.  

In regards to claim 5, the combination of Ketterer, Klotz, Lee and Vartiovaara, as applied in claim 2 above, further teaches that a plurality of sensors can be provided in the headband, and that the sensors are coupled to provide an input to said processor [see Lee pg. 5 L. 14-20]. However, the combination does not teach that one of the sensors is an accelerometer.
On the other hand, Olivares teaches that one of the sensors that can be included in a helmet system can be an accelerometer coupled to provide an input to said processor [see Olivares fig. 38, fig. 45 element 1560, col. 5 L. 31-33].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Olivares’ teachings of including an accelerometer in the system taught by the combination because it will permit the system to monitor speed of linear impact [see Olivares col. 5 L. 31-33].

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterer et al. (US-9,949,522) in view of Klotz et al. (US-9,642,412) and Lee et al. (KR-2011/0077295A) as applied to claim(s) 1 above, and further in view of Browning et al. (US-9,630,028).

In regards to claim 21, the combination of Ketterer, Klotz and Lee, as applied in claim 1 above, further teaches that the helmet comprises adjustable members comprising straps that go over the head and a headband/strap [see Ketterer fig. 3 elements 36 and 22]. The combination also teaches that the sensor package is mounted on the headband/strap [see Lee fig. 2]. However, the combination does not teach that the headband/strap is made of elastic material.
On the other hand, Browning teaches that the straps that go over the head and other adjustable members can be made of elastic material [col. 4 L. 20-24]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Browning’s teachings of making the adjustable members to be of elastic material in the system taught by the combination because elastic materials will permit the headband to retain more securely the helmet on the user’s head.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685